Title: From Thomas Jefferson to John le Tellier, 15 October 1808
From: Jefferson, Thomas
To: Tellier, John le


                  
                     Sir 
                     
                     Washington Oct. 15.
                  
                  Mr. Claxton having it in charge to have two silver terrines made for the President’s house, I wrote to enquire in Richmond whether you were in a situation to undertake them, & the answer being affirmative, he has requested me to ask further what would probably be the weight and cost of a terrine for soup, & what money it would be necessary for him to advance to you. I inclose you two designs, the upper being that preferred, & to be of the ordinary contents of a soup terrine. be so good as to return me the inclosed designs, and accept my salutations
                  
                     Th: Jefferson 
                     
                  
               